t c memo united_states tax_court jorge n lopez and vivian lopez petitioners v commissioner of internal revenue respondent docket no filed date jorge n lopez and vivian lopez pro sese david b mora for respondent memorandum opinion carluzzo special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for the years and respectively the issue for decision for each year is whether petitioners are entitled to deductions for expenses_incurred in connection with the sale and distribution of amway corp amway products the resolution of this issue for each year depends upon whether petitioners’ amway distributorship was a trade_or_business within the meaning of sec_162 background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return for each year in issue at the time the petition was filed petitioners resided in houston texas jorge lopez holds a bachelor’s and a master’s degree in petroleum engineering at all relevant times he was employed full time as a petroleum engineer by altura energy ltd vivian lopez described her occupation as housewife and homemaker in an upline distributor of amway products recruited petitioners to act as downline distributors petitioners maintained this status throughout the years in issue some time after petitioners ceased their amway activity and became involved in quixtar inc an amway affiliate unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure the term upline simply refers to one’s relative position in a particular distribution chain of amway products one becomes an upline distributor after successfully recruiting one or more downline distributors amway is widely known as a marketer and supplier of various personal and household products amway relies on distributors to purchase such products for personal consumption and for resale to customers and downline distributors in general a distributor’s gross_income is based on profit from retail sales plus a performance bonus that is controlled by amway and is influenced by the type and quantity of products the distributor purchases from amway profit from retail sales is determined by the difference between the wholesale price which is set by amway and the retail price which is set by the distributor on average amway’s suggested retail price for each product is approximately percent above wholesale but distributors are entitled to sell a product at whatever price they choose even if a sale at that price produces a loss petitioners’ practice was to sell products to their customers and downline distributors at cost thereby eliminating product sales as a source of profit a distributor’s performance bonus is determined by his or her point value and business volume point value is a unitless number that corresponds to a particular tier in the amway performance bonus schedule business volume is a dollar amount generally equivalent to percent of the suggested retail a customer purchases amway products for personal consumption but a distributor purchases amway products intending to resell them to customers or other distributors price of a particular product amway assigns a given point value and business volume to each product it sells but may change these figures at any time for any reason it chooses consequently it is difficult to predict a performance bonus on the basis of the present point value and business volume of amway products the performance bonus is calculated by multiplying a distributor’s monthly business volume by a percentage that is listed in the performance bonus schedule and corresponds to the distributor’s monthly point value this percentage ranges from to percent and increases in steps as a function of point value petitioners’ amway activities may be summarized as follows petitioners were recruited by an upline distributor of amway products in petitioners had no prior experience with amway and no prior experience running a business before becoming amway distributors petitioners received advice from other away distributors but did not seek the advice of independent business consultants during the course of their affiliation with amway petitioners relied on the advice of certain celebrated upline according to petitioners’ exhibits the ratio of business volume to point value ranges from dollar_figure to for example assume that in a given month a distributor accumulates a point value of big_number and a business volume of dollar_figure according to amway’s performance bonus schedule at a point value of big_number the performance bonus equal sec_12 percent of business volume thus in this example the gross performance bonus is dollar_figure ie dollar_figure x to determine the distributor’s net performance bonus this amount must be reduced by the dollar amount of bonuses owed to downline distributors distributors of amway products petitioners also received unsolicited independent advice from their accountant but apparently the advice was negative instead of attempting to sell amway products at a profit to customers users petitioners chose to concentrate on developing a network of distributors consequently their potential for profit was almost entirely dependent upon amway’s performance bonus program and the sales efforts of their downline distributors recruiting productive downline distributors therefore was the key to petitioners’ profit potential nevertheless they made no effort to develop a profile of a successful downline distributor on which basis they would recruit instead petitioners recruited indiscriminately from family friends and acquaintances by the end of it appears that petitioners had recruited between and downline distributors but had only two regular customers--their neighbor and mr lopez’s mother the relationship between petitioners and their downline distributors was an informal one there were no contracts or minimum sales agreements downline distributors were free to leave petitioners’ distribution network at will and if they desired could even join another amway distributorship under a different upline distributor petitioners were not assigned a sales territory and like their downline distributors they had to compete with other amway affiliates for sales and recruits petitioners’ lack of control_over their downline distributors hampered their ability to predict sales and in turn performance bonuses their difficulty in predicting performance bonuses was compounded by amway’s practice of varying the point value it assigned to a given product petitioners’ lack of control_over these key components of their distributorship caused any predictions of performance bonuses that they might have made to be at best uncertain given their practice of selling amway products at cost petitioners’ amway distributorship could be profitable only if their performance bonuses exceeded their expenses in order for this to occur petitioners estimated that they would need to achieve and maintain a monthly point value of big_number however petitioners had not actually made this determination for themselves rather they relied on statements to this effect by other amway distributors and hypothetical examples in amway brochures during the years in issue it appears that petitioners’ point value did not exceed in any given month as noted petitioners filed a timely joint federal_income_tax return for each year in issue included with each return is a schedule c profit or loss from business petitioners’ schedule c for lists their principal business as amway sales and distribution for petitioners’ schedule c lists their principal business as sales distribution petitioners reported their schedule c income and expenses for the years in issue as follows income gross_receipts or sales dollar_figure dollar_figure less cost_of_goods_sold big_number big_number gross_income big_number expenses car truck expenses dollar_figure dollar_figure supplies travel big_number meals entertainment utilities big_number big_number other expenses misc business_expense tools big_number big_number functions big_number big_number total expenses big_number big_number net_profit_or_loss big_number big_number petitioners prepared a budget applicable to both years in issue according to the budget which consists of a single handwritten page financing petitioners’ amway activity would cost dollar_figure per month or dollar_figure per year the expenses deducted on petitioners’ returns are more than double the budgeted amount in the notice_of_deficiency respondent disallowed petitioners’ schedule c expenses on the ground that petitioners’ amway activity was not entered into for profit however to the extent of income realized from this activity respondent allowed these expenses as miscellaneous_itemized_deductions on schedule a itemized_deductions other adjustments made in the notice_of_deficiency are not in dispute discussion burden_of_proof as a general_rule determinations made by the commissioner in the notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 moreover it is settled that ‘an income_tax deduction is a matter of legislative grace and that the burden of clearly showing the right to the claimed deduction is on the taxpayer ’ 503_us_79 quoting 319_us_590 pursuant to sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax the burden_of_proof is placed on the commissioner with respect to that issue for the burden_of_proof to shift to the commissioner however the taxpayer must cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews see sec_7491 116_tc_438 petitioners failed to satisfy this requirement insofar as they refused to meet with respondent’s counsel before trial refused to provide respondent’s counsel with copies of documents on which they intended to rely at trial and refused to participate in the stipulation process contemplated by rule trade_or_business according to petitioners their amway activity at all relevant times was a trade_or_business therefore petitioners argue the expenses they incurred in carrying on this activity should be allowed as deductions see sec_162 respondent argues that petitioners were not carrying_on_a_trade_or_business because they lacked the requisite profit objective and petitioners are not therefore entitled to the deductions they claim except to the extent allowed by sec_183 petitioners explained that their refusal to cooperate with respondent’s counsel was caused by their mistaken beliefs that they elected to have this case heard as a small_tax_case pursuant to sec_7463 and the parties in a small_tax_case are not required to meet in order to properly prepare for trial in general sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in relevant part sec_183 provides sec_183 general_rule --in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section b deductions allowable --in the case of an activity_not_engaged_in_for_profit to which subsection a applies there shall be allowed-- continued for the following reasons we agree with respondent the term trade_or_business is not precisely defined in sec_162 or the regulations promulgated thereunder however it is well established that in order for an activity to be considered a taxpayer’s trade_or_business for purposes relevant here the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 the test for whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with the actual or honest objective of making a profit see 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1 a income_tax regs the taxpayer’s profit objective for each continued the deductions which would be allowable under this chapter for the taxable_year without regard to whether or not such activity is engaged in for profit and a deduction equal to the amount of the deductions which would be allowable under this chapter for the taxable_year only if such activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph year in which the activity is conducted must be bona_fide taking into account all of the facts and circumstances see keanini v commissioner supra pincite dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 and b income_tax regs more weight is given to objective facts than to the taxpayer’s subjective statement of intent see 72_tc_659 sec_1_183-2 income_tax regs the following factors which are nonexclusive aid in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation see sec_1 b income_tax regs no one factor is determinative in and of itself and our conclusion with respect to petitioners’ profit objective does not depend merely upon the number of factors satisfied see id as discussed above petitioners bear the burden_of_proof see rule a 290_us_111 after careful consideration we are not persuaded that petitioners’ primary purpose for engaging in the sale and distribution of amway products was for income or profit the manner in which petitioners conducted their amway activity virtually precluded any possibility of realizing a profit cf 90_tc_960 affd without published opinion 899_f2d_18 9th cir for example petitioners freely incurred expenses with no realistic plan for how they might recoup those expenses although petitioners maintained detailed records for certain aspects of their distributorship the records apparently were kept merely for substantiation purposes rather than for use as tools to increase the likelihood of profit see hart v commissioner tcmemo_1995_55 poast v commissioner tcmemo_1994_399 furthermore petitioners did not maintain the type of records indicating that they had for example analyzed and confirmed the existence of a potential market for their activity established how long it would take to recoup losses_incurred during the early years of their activity or determined what level of sales would be necessary for their activity to become profitable considering their practice of recruiting only family friends and acquaintances to be downline distributors petitioners’ goal of achieving a monthly point value of big_number which they considered to be the break-even point strikes us as unrealistic at best despite years of losses petitioners failed to change tactics to increase the likelihood of earning a profit petitioners had no prior experience in business and no prior experience as amway distributors they accepted the advice of upline distributors who stood to benefit by petitioners’ participation in an amway distributorship but failed to solicit advice from independent business advisers see ogden v commissioner tcmemo_1999_397 affd 244_f3d_970 5th cir when they received unsolicited advice from their accountant they rejected it petitioners’ restrictive method of recruiting downline distributors continued from year to year regardless of the ineffectiveness of that method during the years in issue jorge lopez continued his full- time employment as an engineer consequently petitioners’ ability to maintain their financial status did not depend on the profitability of their amway distributorship it also appears that a substantial portion of the time petitioners spent on their amway activity involved socializing with family and friends see connor-nissley v commissioner tcmemo_2000_178 having considered all of the relevant facts and circumstances we conclude that petitioners are not entitled to the deductions here in dispute because their amway distributorship was not a trade_or_business within the meaning of sec_162 for either year in issue respondent’s determinations in this regard are therefore sustained to reflect the foregoing decision will be entered for respondent
